

114 S980 IS: Defense of Environment and Property Act of 2015
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 980IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Paul (for himself, Mr. Cruz, Mr. McConnell, Mr. Rubio, Mr. Hatch, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo clarify the definition of navigable waters, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Defense of Environment and Property Act of 2015.
		2.Navigable
			 waters
			(a)In
 generalSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended by striking paragraph (7) and inserting the following:
				
					(7)Navigable
				waters
						(A)In
 generalThe term navigable waters means the waters of the United States, including the territorial seas, that are—
 (i)navigable-in-fact; or
 (ii)permanent, standing, or continuously flowing bodies of water that form geographical features commonly known as streams, oceans, rivers, and lakes that are connected to waters that are navigable-in-fact.
 (B)ExclusionsThe term navigable waters does not include (including by regulation)—
 (i)waters that—
 (I)do not physically abut waters described in subparagraph (A); and
 (II)lack a continuous surface water connection to navigable waters;
 (ii)man-made or natural structures or channels—
 (I)through which water flows intermittently or ephemerally; or
 (II)that periodically provide drainage for rainfall; or
 (iii)wetlands without a continuous surface connection to bodies of water that are waters of the United States.
							(C)EPA and Corps
 activitiesAn activity carried out by the Administrator or the Corps of Engineers shall not, without explicit State authorization, impinge upon the traditional and primary power of States over land and water use.
						(D)Aggregation;
				wetlands
 (i)AggregationAggregation of wetlands or waters not described in clauses (i) through (iii) of subparagraph (B) shall not be used to determine or assert Federal jurisdiction.
 (ii)WetlandsWetlands described in subparagraph (B)(iii) shall not be considered to be under Federal jurisdiction.
							(E)Judicial
 reviewIf a jurisdictional determination by the Administrator or the Secretary of the Army would affect the ability of a State or individual property owner to plan the development and use (including restoration, preservation, and enhancement) of land and water resources, the State or individual property owner may obtain expedited judicial review not later than 30 days after the date on which the determination is made in a district court of the United States, of appropriate jurisdiction and venue, that is located within the State seeking the review.
						(F)Treatment of
 ground waterGround water shall— (i)be considered to be State water; and
 (ii)not be considered in determining or asserting Federal jurisdiction over isolated or other waters, including intermittent or ephemeral water bodies.
							(G)Prohibition on
 use of nexus testNotwithstanding any other provision of law, the Administrator may not use a significant nexus test (as used by EPA in the proposed document listed in section 3(a)(1)) to determine Federal jurisdiction over navigable waters and waters of the United States..
 (b)ApplicabilityNothing in this section or the amendments made by this section affects or alters any exemption under—
 (1)section 402(l) of the Federal Water Pollution Control Act (33 U.S.C. 1342(l)); or
 (2)section 404(f) of the Federal Water Pollution Control Act (33 U.S.C. 1344(f)).
				3.Applicability of
			 agency regulations and guidance
			(a)In
 generalThe following regulations and guidance shall have no force or effect:
 (1)The final rule of the Corps of Engineers entitled Final Rule for Regulatory Programs of the Corps of Engineers (51 Fed. Reg. 41206 (November 13, 1986)).
 (2)The proposed rule of the Environmental Protection Agency entitled Advance Notice of Proposed Rulemaking on the Clean Water Act Regulatory Definition of Waters of the United States (68 Fed. Reg. 1991 (January 15, 2003)).
 (3)The guidance document entitled Clean Water Act Jurisdiction Following the U.S. Supreme Court’s Decision in Rapanos v. United States & Carabell v. United States (December 2, 2008) (relating to the definition of waters under the jurisdiction of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.)).
 (4)Any subsequent regulation of or guidance issued by any Federal agency that defines or interprets the term navigable waters or waters of the United States.
 (b)ProhibitionThe Secretary of the Army, acting through the Chief of Engineers, and the Administrator of the Environmental Protection Agency shall not promulgate any rules or issue any guidance that expands or interprets the definition of navigable waters unless expressly authorized by Congress.
			4.State regulation
 of waterNothing in this Act affects, amends, or supersedes—
 (1)the right of a State to regulate waters in the State; or
 (2)the duty of a landowner to adhere to any State nuisance laws (including regulations) relating to waters in the State.
			5.Consent for
 entry by Federal representativesSection 308 of the Federal Water Pollution Control Act (33 U.S.C. 1318) is amended by striking subsection (a) and inserting the following:
			
				(a)In
				general
					(1)Entry by
 Federal agencyA representative of a Federal agency shall only enter private property to collect information about navigable waters if the owner of that property—
 (A)has consented to the entry in writing;
 (B)is notified regarding the date of the entry; and
 (C)is given access to any data collected from the entry.
 (2)AccessIf a landowner consents to entry under paragraph (1), the landowner shall have the right to be present at the time any data collection on the property of the landowner is carried out..
		6.Compensation for
			 regulatory taking
			(a)In
 generalIf a Federal regulation relating to the definition of navigable waters or waters of the United States diminishes the fair market value or economic viability of a property, as determined by an independent appraiser, the Federal agency issuing the regulation shall pay the affected property owner an amount equal to twice the value of the loss.
 (b)AdministrationAny payment provided under subsection (a) shall be made from the amounts made available to the relevant agency head for general operations of the agency.
 (c)ApplicabilityA Federal regulation described in subsection (a) shall have no force or effect until the date on which each landowner with a claim under this section relating to that regulation has been compensated in accordance with this section.